


110 HR 7235 IH: To amend the Federal Deposit Insurance Act the amount of

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7235
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Mr. Shays (for
			 himself, Mr. Heller of Nevada,
			 Mr. DeFazio,
			 Mr. Shadegg,
			 Mr. Pitts,
			 Mr. Alexander,
			 Mr. Nunes,
			 Mr. Dent, Mr. Reichert, Mr.
			 Sullivan, and Mr. Wolf)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Deposit Insurance Act the amount of
		  deposits insured under that Act.
	
	
		1.Increase in FDIC deposit
			 insurance
			(a)Insured amounts
			 payableSection 11(a) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1821(a)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (E), by striking $100,000 and all that follows through the end
			 of the subparagraph and inserting $300,000.; and
					(B)in subparagraph (F)(i)(I), by striking
			 $100,000 and inserting $300,000; and
					(2)in paragraph
			 (3)(A)—
					(A)by striking
			 $250,000 the first place such term appears; and
					(B)by striking
			 , except that and all that follows through insured
			 depository institution.
					(b)Premium
			 adjustmentsSection 11(a)(1)
			 of the Federal Deposit Insurance Act (12 U.S.C. 1821(a)(1)) is amended by
			 adding at the end the following new subparagraph:
				
					(G)Premium
				adjustmentsNotwithstanding
				any other provision of this section, the Corporation shall adjust premium for
				insurance based on solvency of the Deposit Insurance Fund to ensure that the
				Fund is funded by premiums from insured depository institutions, and not by
				taxpayer
				revenues.
					.
			
